Citation Nr: 1824000	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO. 11-31 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence to reopen a claim for service connection for a low back injury has been received.

2. Whether new and material evidence to reopen a claim for service connection for a left leg injury, to include as secondary to a low back injury, has been received. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his family members, and his friend



ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In July 2016, the Board remanded the case to fulfill the Veteran's request for a hearing. 

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.


FINDINGS OF FACT

1. In a rating decision issued in April 2007, the RO denied service connection for a low back injury with a secondary left leg injury. The Veteran was notified of the denial and his right to appeal in an April 2007 letter. The Veteran did not initiate an appeal or submit new and material evidence within one year.

2. Evidence associated with the file since April 2007, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for low back and left leg injuries. 



CONCLUSIONS OF LAW

1. The April 2007 rating decision denying service connection for a low back injury with a secondary left leg injury is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. 
§ 20.1103 (2017).

2. As new and material evidence submitted since April 2007 has been received, the criteria for reopening the claim for service connection for a low back injury are met. 38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3. As new and material evidence submitted since April 2007 has been received, the criteria for reopening the claim for service connection for a left leg injury, to include as secondary to a low back injury, are met. 38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

4. The criteria to establish service connection for a low back injury have not been met. 38 U.S.C. §§ 1110, 1111, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

5. The criteria to establish service connection for a left leg injury, secondary to a low back injury, have not been met. 38 U.S.C. §§ 1110, 1111, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. VA's duty to notify was satisfied by a letter sent to the Veteran in March 2010. 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b); 3.326(a).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, along with VA and private medical records. The duty to obtain relevant records is satisfied.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion necessary to make a decision on the claim. 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The examinations and/or opinions must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The Veteran was afforded an in-person VA examination in August 2011. The VA examiner provided clear explanations in support of the opinion and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").

Petition to Reopen Previously Denied Claims

A finally adjudicated claim may be reopened if the claimant submits new and material evidence. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raise a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion. See Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In May 2006, the Veteran filed a claim of service connection for a low back injury with a secondary left leg injury. The Veteran was advised in April 2007 that his claim was denied because his service medical records did not show any evidence of the claimed disorder. 

The Veteran was notified of the denial and his right to appeal in an April 2007 letter. The Veteran did not initiate an appeal or submit new and material evidence within one year, and the decision became final.

In January 2010, the Veteran petitioned to reopen the claim of service connection for his back and left leg conditions. Evidence submitted since the final March 2007 rating decision consists of lay statements, a VA examination report, VA medical records, and private treatment records. Given that the threshold for substantiating a claim to reopen is low, the evidence associated with the claims file since the March 2007 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection and raises a reasonable possibility of substantiating the claim. Thus, the claims of entitlement to service connection for low back and left leg injuries are reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. 

Service Connection

Service connection may be granted for a current disability resulting from a disease or injury incurred or aggravated in active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Generally, establishing service connection requires (1) evidence of a current disability; (2) medical, or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. 38 C.F.R. § 3.310(a). To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabriel v. Brown, 7 Vet. App. 36, 39 - 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Further, competency of evidence differs from the weight and credibility of evidence. Competency is a legal concept that determines whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination regarding the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In regards to the competency of lay evidence, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms, as symptoms require only personal knowledge of what is observed through the use of his senses, not medical expertise. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 307 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d at 1377.

VA is responsible for determining whether the evidence supports the claim, with the veteran prevailing, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b).

Low Back and Left Leg Injuries

At the April 2017 hearing, the Veteran testified that while on active duty in February 1975, he fell asleep while driving and had an automobile accident. While unconscious, he alleged that he was pulled from the vehicle by neighbors and transported by ambulance to a hospital. The Veteran stated that the emergency room physician believed he was involved in a fist fight, and therefore did not properly notate all of his injuries or run extensive tests. According to the Veteran, he sought private treatment from Franklin Hospital for several years due to ongoing back and leg pain since the date of the car accident. He attempted to obtain medical records from Franklin Hospital, but was informed that they were destroyed. At the hearing, the Veteran's father, brother, and close military friend all testified as regarding the car accident, subsequent back and leg pain, and extensive treatment at Franklin Hospital.

In support of his claims, the Veteran submitted more than a dozen statements from family and friends attesting to the following: during active service the Veteran was badly injured in an automobile accident in February 1975 that "totaled" his car; he sustained head, back and left leg injuries; from the time of the accident until the late 1990s the Veteran sought treatment from Franklin Hospital; he has required medication throughout the years to manage the pain; and he has, at times, required a cane or crutches to ambulate. The Veteran's representative also submitted briefs in June 2016 and November 2017 in support of the Veteran's claims, contending that the lay and medical evidence is at least in equipoise and warrants a favorable outcome for the Veteran. 

A review of the Veteran's service treatment records shows that on his July 1972 enlistment examination, he indicated he previously had a head injury and experienced leg cramps. He also noted being involved in a car accident in December 1971, but no additional details about the accident were provided. 

In February 1975, an emergency room record noted that the Veteran injured his nose during a fight and nasal films were taken. He was released from the emergency room after 35 minutes. However, the notation about the Veteran being in a fight was scratched out with a pencil, and "auto accident" was hand - printed beneath. The remaining service treatment records make no mention of the Veteran having any back or left leg pain. 

Directly contradicting his current assertions, in his July 1977 pre-separation physical examination questionnaire, the Veteran responded in the negative as to whether he then had, or ever had, recurrent back pain; a "trick or locked knee;" and "periods of unconsciousness." He described his health as "good." 

Most critically, the Veteran was asked in his pre-separation physical examination questionnaire whether he "ever had any illness or injury other than those already noted?" He was also asked whether he had "consulted or been treated by clinics, physicians, healers or other practitioners within the past 5 years for other than minor illnesses." As to all of these inquiries, the Veteran responded in the negative - i.e., he said "no."

Pre-separation clinical examination of the lower extremities and spine was normal. (At his separation), the Veteran was assigned a "1" rating assessing (relevant category) under the PULHES profile system, indicating that the Veteran's (relevant category) was then in a high level of fitness. See Odiorne v. Principi, 3 Vet. App. 456, 457  (1992); ((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H "); eyes ("E") and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)). The physical examination report of clinical examination was signed by a physician. 

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The claims file does not contain any medical records dated between August 1977 and September 2001. As mentioned above, the Veteran asserted that he made numerous attempts to obtain medical records from Franklin Hospital, where he claimed to have been treated during and after service. He asserted that he was advised the records were destroyed. 

However, and again significantly as it bears on his credibility about his back pain developing since his service discharge, VA medical records from October 2001 indicate the Veteran then denied having back pain.

In May 2006 and April 2007, VA medical records show the Veteran complained of having back pain that radiates to the left leg since 1975 following a car accident. He reported that he took pain medication over the years, and stated that prolonged sitting causes him to feel stiff, while walking loosens his back. In November 2009, the Veteran reported having back pain due to falling down a set of stairs. Images of the thoracic spine showed mild compression deformities and multiple wedge compression fractures of the thoracic vertebra. The Veteran was treated with pain medications and instructed to avoid heavy lifting. VA medical records show the Veteran again complained of persistent back pain in April 2010 and October 2012, and from 2014 through 2016 he continued to complain of low back pain that radiated to his left leg. The Veteran was also enrolled in physical therapy at various times over the years to help relieve the pain. 

The Veteran's private physician provided letters in January 2010 and September 2010 discussing the November 2009 images of the Veteran's thoracic spine. In the January 2010 letter, the physician stated it was difficult to tell the age of the mild compression fractures, and it was possible the fractures were old and unrelated to the Veteran's fall in November 2009. He also stated the fractures were mild and stable. In the September 2010 letter, the physician definitively stated the fractures were old, and noted that the Veteran reported being in an automobile accident in the late 1970s. 

The Veteran was afforded a VA examination in August 2011. He reported that his pain started in the 1970s after a car accident, but he was unsure precisely how his back was injured. The Veteran stated his pain gradually worsened, he had flare-ups once per day for four to five days, and he takes pain medication for relief. He also described the pain in his left leg as a consistent, tingling, burning sensation. Upon examination, the Veteran was observed to have midline tenderness of the lumbar and thoracic spine, and abnormal gait. He was also assessed to have constant moderate radiculopathy pain, and severe paresthesias and dysesthesias of the left lower extremity. The examiner noted there was involvement of the sciatic nerve on the left side, and images confirmed the Veteran had arthritis of the spine. The Veteran was diagnosed with degenerative disc disease and lumbar radiculopathy. 

The VA examiner confirmed the claims file was reviewed. The examiner opined that based on the evidence in the service medical records, the Veteran's low back pain and radiculopathy of the left leg are less likely than not related to his automobile accident in February 1975. As rationale for the opinion, the examiner stated that in July 1977, the Veteran reported he was in good health, not on medication, and did not report back or leg pain. 

In December 2017, the Veteran's VA primary care physician submitted an opinion regarding the Veteran's back and leg conditions. The VA physician stated the Veteran was in an automobile accident during active duty, and confirmed that he reviewed the note from the Veteran's private physician that indicated the Veteran's back fractures were caused by his 1975 accident. The VA physician opined that based on his knowledge of the Veteran's history, honesty, and integrity, his back and leg pain is more likely than not due to the car accident the Veteran had during active duty.

The Board finds the preponderance of the evidence, lay and medical, is against the Veteran's claims that his low back and left leg injuries are etiologically related to his service due to a February 1975 car accident. 

Firstly, as noted above, the Veteran specifically denied relevant circumstances, symptoms, and histories during his separation physical examination. The Veteran's sole mention of any medical history was a pre-service automobile wreck. Rucker, above.

Generally the absence of evidence of contemporaneous complaints or treatment for relevant symptoms and disability does not, by itself, constitute substantive negative evidence to be weighed against a claim. VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded in that record. Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (holding the Board may not consider the absence of evidence as substantive negative evidence); also AZ v. Shinseki, 731 F. 3d 1303, 1315 (Fed. Cir. 2013) (finding that the absence of an entry in a record may be considered evidence that a fact did not occur if the fact would have been recorded if present); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in the STRs can constitute "contradictory" evidence weighing against the credibility of a claimant's testimony if the STRs are complete "in relevant part," and there is competent evidence that the claimed "injury, disease, or related symptoms would ordinarily have been recorded had they occurred"). It is patently inconceivable that given the described severity of the alleged accident, military command and medical authorities would not have both known of and followed up on such an incident as the Veteran's physical condition would have been apparent. 

The Veteran plainly has a personal interest in the outcome of the proceeding. See Pond v. West, 12 Vet. App. 341 (1999); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (stating that and that VA can consider that the appellant has a personal interest in the outcome of the proceeding and that this may affect the credibility of her testimony). As to those witnesses who knew the Veteran when he was in service, and were not posted with him, the witnesses are only aware of what the Veteran relayed to them. Whatever the Veteran and his brother may have described to their family and friends, the Veteran and his brother are not credible and therefore the witnesses' accounts are factually incorrect. 

The Veteran did not provide any records that would support his claim that a car accident actually occurred. Based on the severity of the accident described by the Veteran that resulted in his unconsciousness, it is difficult to imagine that trained emergency room medical professionals would not have at least noted that a patient was unconscious upon arrival. According to the Veteran, several neighbors witnessed the accident, and his brother arrived on the scene. Yet somehow on that day, the paramedics and emergency room physicians were never told by anyone that the Veteran was in a car accident. The Veteran stated that he went back to the hospital and told the emergency room employees that he was in a car wreck and not a fight, and that they changed the record. He did not say exactly when he returned to the hospital to relay this information. Further, whoever changed the record did not include a notation that it was, in fact, the Veteran who had returned to report being in an accident, nor did the person include an additional date, name, or initials to indicate the date and source of the record change. It is impossible to discern that this change was made by the medical professional who treated the Veteran in February 1975.

The Veteran alleged he sought treatment for his back and left leg from 1975 through the 1990s at a private hospital, but those medical records were destroyed. In the absence of treatment records, he has submitted several lay statements declaring that he did seek private medical treatment for several years following service discharge. The Board cannot determine that lay evidence lacks credibility simply because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, lay evidence must be that which the witness has actually observed and is within the realm of his or her personal knowledge. See Layno, 6 Vet. App. at 469. 

In regards to the Veteran's service treatment records, there is no indication the Veteran ever complained of or was treated for low back and left leg pain during service. There is no indication he was ever placed on limited duty, which is reasonable to expect following a car accident that resulted in back and leg injuries. The Veteran even reported being in good health on his July 1977 discharge medical history report. Despite testifying that he began receiving treatment from VA in the 1990s, the earliest post-service VA medical record in the claims file is from October 2001, when the Veteran denied having back pain and did not mention having left leg problems. This contradicts the lay statements in the file claiming the Veteran has consistently had back pain since 1975. It was not until five years later in May 2006 that the Veteran complained of back and leg pain that allegedly began in 1975. Further, it was not until November 2009, following a fall down the stairs, when the Veteran's back condition evidenced by the record. 

After considering the opinions from the Veteran's VA primary care physician and the VA examiner, the Board finds the more probative opinion is offered by the VA examiner. The VA examiner based his opinion on a review of the entire claims file and the in-person examination. The examiner specifically noted that the Veteran reported being healthy in 1977, two years after the accident, and reported he did not have recurrent back pain. The VA PCP's opinion, however, is based on his reliance on the private physician's September 2010 letter regarding the Veteran's back fractures, his personal opinion of the Veteran's character, and the Veteran's reports of an accident and destroyed private medical records. The VA PCP did not conduct a review of the entire medical record, and his opinion regarding the etiology of the Veteran's back and leg injuries was not formulated with knowledge of the Veteran's complete medical history. 

The preponderance of the evidence is against the claims and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 55 (1990). Accordingly, service connection for low back and left leg injuries is denied. 



ORDER

The petition to reopen the claim of service connection for a low back injury is granted.

The petition to reopen the claim of service connection for left leg injury, to include as secondary to a low back injury, is granted.

The claim of service connection for a low back injury is denied. 

The claim of service connection for a left leg injury secondary to a low back injury is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


